DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent# 10,788,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “wherein the first force sensor comprises a first electrode and a plurality of second electrodes separated from the first electrode, wherein the first electrode is disposed over the first sensing region and the second sensing region, and the second electrodes are disposed separately in each of the first sensing region and the second sensing region”; in combination with all other claim limitations. Regarding claim 23, prior art of record fails to teach the following claim limitations of “a second force concentration bump overlapping the second sensing region and having a larger area than the first force concentration bump, the display device further comprising a bracket which houses the display panel and the first force sensor, the bracket comprising a connect hole through which a connector passes, wherein the recess bypasses the connect hole in an outward direction”; in combination with all other claim limitations. Regarding claim 27, prior art of record fails to teach the following claim limitations of “an electrode layer and a force sensing layer overlapping the electrode layer, wherein the first force concentration bump overlaps the electrode layer and the force sensing layer in each of the first sensing regions, and the second force concentration bump overlaps the electrode layer and the force sensing layer in the second sensing region.”; in combination with all other claim limitations. Regarding claim 32, prior art of record fails to teach the following claim limitations of “a second sensing region located on a side of the first sensing region, the second sensing region comprising a second sensing electrode; a first force concentration bump overlapping the first sensing electrode; and a second force concentration bump overlapping the second sensing electrode and spaced apart from the first force concentration bump”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.